 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
     TRISTATE ROOFING INC,
 7                                                          CASE NO. 2:20-cv-01516-RAJ-BAT
                                 Plaintiff,
 8                                                          ORDER SETTING TRIAL DATE
             v.
                                                            AND PRETRIAL SCHEDULE
 9
     PROROOFING INC,
10                               Defendant.
11
            This case has been referred to the undersigned United States Magistrate Judge for all
12
     pretrial proceedings. The Court has reviewed the parties’ Joint Status Report (Dkt 22), and issues
13
     the following pretrial schedule:
14
                                        Event                                       Date
15
        Deadline for joining additional parties                              September 21, 2021
16
        Deadline for amending pleadings                                       October 22, 2021
17
        Disclosure of expert witnesses under FRCP 26(a)(2)(A) due            December 27, 2021
18
        Last day for service of written fact discovery                       February 21, 2022
19
        All motions related to discovery must be noted for consideration       March 11, 2022
20      no later than
        Fact Discovery to be completed by                                      March 21, 2022
21
        Mediation per CR 39.1(c) held no later than                            April 21, 2022
22
        Service of expert reports by parties on all issues for the party         May 6, 2022
23      bears the burden of proof



     ORDER SETTING TRIAL DATE AND
     PRETRIAL SCHEDULE - 1
 1      Service of rebuttal expert reports                                        May 21, 2022

 2      Last day for Expert Depositions                                           June 21, 2022

 3      All dispositive motions must be filed pursuant to CR 7(d)                 June 23, 2022

 4
        All Daubert motions must be filed by                                      June 23, 2022
 5
        Plaintiff’s CR 16 Pretrial Statement due                               To be set by assigned
 6
                                                                                  District Judge
        Defendant’s CR 16 Pretrial Statement due                               To be set by assigned
 7
                                                                                  District Judge
        All motions in limine must be filed by this date and noted on the      To be set by assigned
 8
        motion calendar no later than the second Friday after filing              District Judge
        Agreed CR 16.1 Pretrial Order due                                      To be set by assigned
 9
                                                                                  District Judge
10      Pretrial conference scheduled in Courtroom 12A                         To be set by assigned
                                                                                  District Judge
11      Jury Trial                                                             To be set by assigned
               Estimated trial length: five day                                   District Judge
12

13          The parties disagree regarding whether the Court should set separate, accelerated

14   deadlines for discovery and a dispositive motion relating to Defendant’s affirmative defenses.

15   The Court declines to truncate discovery on this single issue as the parties otherwise request over

16   a year to conduct and complete discovery in this case.

17          This order sets firm dates that can be changed only by order of the Court, not by

18   agreement of counsel for the parties. The Court will alter these dates only upon good cause

19   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

20   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

21   holiday, the act or event shall be performed on the next business day. If the dates set in this

22   matter create an irreconcilable conflict, counsel must notify Deputy Clerk Andy Quach in writing

23   within 10 days of the date of this Order and must set forth the exact nature of the conflict. A

     failure to do so will be deemed a waiver.

     ORDER SETTING TRIAL DATE AND
     PRETRIAL SCHEDULE - 2
 1                                               TRIAL DATE

 2             A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if

 3   the case has not been resolved by settlement.

 4                                               DISCOVERY

 5             As required by CR 37(a), all discovery matters are to be resolved by agreement if

 6   possible. If there is a dispute the parties believe can be resolved through a phone conference

 7   with the court, the parties should contact Andy Quach at (206) 370-8421 or via e-mail at:

 8   Andy_Quach@wawd.uscourts.gov, as soon as possible.

 9                                    SETTLMENT AND MEDIATION

10             The Court designates this case for mediation under CR 39.1(c) and the parties are

11   directed to follow through with the procedures set forth in that rule. If this case settles,

12   plaintiff’s counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at:

13   andy_quach@wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who

14   fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline as

15   the Court deems appropriate. The Clerk is directed to send copies of this Order to all parties of

16   record.

17                        OTHER PRETRIAL DEADLINES AND TRIAL DATE

18             If the case is not resolved through settlement or rulings on dispositive motions, the

19   assigned District Judge will set the due dates for pretrial statements, exhibits, motions in limine

20   and also set the trial date.

21                                         OPTION TO CONSENT

22             If the parties decide to exercise their option to consent to the undersigned United States

23   Magistrate Judge, they should advise Andy Quach via e-mail at:



     ORDER SETTING TRIAL DATE AND
     PRETRIAL SCHEDULE - 3
 1   andy_quach@wawd.uscourts.gov, no later than July 22, 2021. If the parties decide to consent,

 2   the undersigned will set a jury trial date and due dates for pretrial statements, exhibits, and

 3   motions in limine.

 4          DATED this 8th day of July, 2021.

 5

 6                                                                  A
                                                            BRIAN A. TSUCHIDA
 7                                                          United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING TRIAL DATE AND
     PRETRIAL SCHEDULE - 4
